internal_revenue_service number release date index numbers --------------------------------------------------------------- ------------- --------------------------------------------------------------- ------- -------------------- -------------- ------------------------- department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 - plr-116131-09 date date legend legend taxpayer ----------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------- accounting firm --------------- advisor ------------------------------------------------- bank ------------------------------------------------- state x ------------- calendar_year ------- date ------------------------- date ------------------- date ------------------- date ------------------------- date --------------------- date ------------------ date ------------------ plr-116131-09 date ----------------- date --------------------------- date -------------------------- date --------------------- date ------------------ date ------------------- date ------------------------- dear --------------- this responds to a letter dated date on behalf of the taxpayer requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make elections under sec_852 sec_855 and sec_1276 of the code and sec_1_852-11 and sec_1_855-1 of the income_tax regulations facts the taxpayer is a non-diversified closed-end management investment_company that was organized under the laws of state x on date the taxpayer has elected to be treated as a regulated_investment_company ric and has annually filed its federal_income_tax return on form 1120-ric for all taxable years preceding the calendar_year using a taxable_year ending on date advisor serves as the taxpayer’s investment_advisor and bank assists advisor in monitoring the taxpayer’s compliance with applicable federal_income_tax laws including the responsibility for ensuring that the taxpayer’s tax returns are timely filed in response to the taxpayer’s decision to change the taxpayer’s taxable_year from date to date commencing with calendar_year bank personnel prepared two copies of form_1128 application to adopt change or retain a tax_year and delivered them to advisor on date advisor filed a copy with the service on or before date on date the taxpayer received a notice from the service informing the taxpayer that form_1128 would not be accepted by the service because an authorized officer of the taxpayer failed to sign the form_1128 bank prepared an amended copy of the form_1128 and delivered it to the taxpayer on date immediately upon receipt an authorized officer of the taxpayer signed and filed the amended copy of form_1128 with plr-116131-09 the service on date the taxpayer received a notice from the service informing the taxpayer that the service accepted the taxpayer’s form_1128 as originally filed on or before date the due_date for the taxpayer to file form 1120-ric with the service for the taxpayer’s short taxable_year ending on date short taxable_year was date bank prepared form_7004 automatic 6-month extension of time to file certain business income_tax information for the taxpayer’s short taxable_year copies of which were delivered to advisor before date due to administrative oversight an advisor’s employee neglected to mail form_7004 to the service until date on date the service acknowledged the late receipt and denied acceptance of form_7004 the taxpayer filed form 1120-ric for its short taxable_year on date on date the taxpayer retained the services of accounting firm to assist with the preparation of a private_letter_ruling request in connection with the late filing of form_1128 and form 1120-ric the taxpayer’s form 1120-ric for the taxpayer’s short taxable_year as filed by the taxpayer with the service on date included a copy of form_1128 as well as the following elections intended to be made by the taxpayer an election under sec_855 and sec_1_855-1 to treat certain distributions declared on date and paid during the 12-month_period following the end of the taxpayer’s short taxable_year as having been paid during the taxpayer’s short taxable_year an election to defer all or a portion of the taxpayer’s net_capital_loss or net_long-term_capital_loss incurred by the taxpayer in the post-october part of the taxable_year in computing the taxpayer’s short taxable_year investment_company_taxable_income and net_capital_gain in accordance with sec_852 and sec_1_852-11 and an election to employ the constant_yield_method in computing the taxpayer’s short taxable_year taxable_income as a result of the taxpayer’s acquisition of debt instruments with market_discount during the short taxable_year in accordance with sec_1276 and revproc_92_67 the taxpayer also makes the following additional representations the request for relief was filed by the taxpayer before the failure to make the regulatory elections was discovered by the service granting the relief requested will not result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory elections apply than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money the taxpayer did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences the taxpayer did not choose to not file the election plr-116131-09 law and analysis sec_852 of the internal_revenue_code provides that the amount of a ric’s net_capital_gain for a taxable_year to which an election under sec_4982 does not apply shall be determined without regard to any capital_loss or net_long-term_capital_loss attributable to transactions after october of such taxable_year collectively post- october capital losses and any post-october capital losses are treated as arising on the first day of the next taxable_year this code section further provides that to the extent provided in regulations promulgated under sec_852 of the code the preceding sentence shall apply also for purposes of computing the ric’s taxable_income sec_1_852-11 of the income_tax regulations generally provides in relevant part that a ric may elect in accordance with the procedures set forth under sec_1_852-11 to compute its taxable_income for a taxable_year without regard to part or all of any post-october_capital_loss for that year sec_1_852-11 of the regulations provides that a ric may make the election for a taxable_year by completing its income_tax return including any necessary schedules for that taxable_year in accordance with the instructions for those items applicable to the election under sec_855 of the code if a ric declares a dividend before the due_date including extensions for filing its income_tax return for a taxable_year and distributes the dividend in the 12-month_period following the end of the tax_year and not later than the date of the first regular dividend payment made after the declaration the dividend is considered paid during the taxable_year if the ric so elects on its income_tax return for the taxable_year sec_1_855-1 of the income_tax regulations sets forth the method of making the election and provides that the election must be made in the return filed by the ric for the taxable_year sec_1276 of the code provides that gain on the disposition of any market_discount_bond is treated as ordinary_income to the extent of accrued market_discount on the bond sec_1278 defines a market_discount_bond as any bond having market_discount with certain exceptions market_discount is generally defined by sec_1278 as the excess of the stated redemption price of a bond at maturity over the basis of the bond immediately after its acquisition sec_1276 states that except as otherwise provided market_discount should be calculated by the taxpayer using the ratable_accrual_method sec_1276 allows an election by a taxpayer to calculate the accrued market_discount using the constant_interest_rate_method this irrevocable election must be made on a bond-by-bond basis and must be made in an income_tax return that is filed by the taxpayer with the internal_revenue_service no later than the due_date including extensions for the income_tax return for which the taxpayer is required to determine accrued market_discount see revproc_92_67 1992_2_cb_429 sec_2 plr-116131-09 sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to make an election under sec_855 and sec_1_855-1 to treat dividends_paid after the end of the taxpayer’s short taxable_year as having been paid during the taxpayer’s short taxable_year to make an election to defer all or a portion of the taxpayer’s net_capital_loss or net_long-term_capital_loss incurred by the taxpayer in the post-october part of the taxable_year in computing the taxpayer’s short taxable_year investment_company_taxable_income and net_capital_gain in accordance with sec_852 and sec_1 f and to make an election to employ the constant_yield_method in computing the taxpayer’s short taxable_year taxable_income as a result of the taxpayer’s acquisition of debt instruments with market_discount during the short taxable_year in accordance with sec_1276 and revproc_92_67 the taxpayer requested that form_1128 requesting permission to change its annual_accounting_period for federal_income_tax purposes from a taxable_year ending date to a taxable_year ending date effective for the calendar_year be considered timely filed under an exercise of the commission’s discretionary authority contained in sec_301_9100-3 upon review form_1128 was determined to have been timely filed under the provisions of revproc_2006_45 accordingly no late-filing relief is required under the circumstances the separate dollar_figure user_fee the taxpayer paid in connection with this matter will be refunded in a later correspondence plr-116131-09 accordingly the taxpayer’s elections described above made on the taxpayer’s form 1120-ric filed on date for taxpayer’s short taxable_year will be treated as having been timely made this ruling is limited to the timeliness of the taxpayer’s elections described above this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer qualifies as a ric under subchapter_m of the code no opinion is expressed with regard to whether the taxpayer’s tax_liability is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely alice m bennett alice m bennett chief branch office of associate chief_counsel financial institutions products
